HamiltoN, Judge,
delivered the following opinion:'
A motion is filed in this case that the plaintiff, who is a for*278eign corporation with, property in Porto Pico, be required to fumisb security for costs, and that, until this is done, further proceedings in this action be stayed.
The plaintiff concedes that it is within the rule 16, requiring the security prayed, but alleges that it has ample property within the jurisdiction, and urges, therefore, that there is no reason for the application of the rule in this case. The rule is absolute in its terms, and a similar practice obtains in other jurisdictions in equity. Poster, Fed. Pr. 5th ed. § 425. There would seem to be no reason why the same principle should not apply at common law, in accordance with the rule of this court. The reason of the rule is found not entirely in the presence or absence of property, but also in the protection of residents. No authority is cited for making a distinction between nonresidents with or without property, and the court sees no reason to construe the rule except according to its terms.
The motion therefore is granted. In all such cases, however, the clerk will see to it that the bonds are reasonable in amount.